In re Lexington Insurance Co.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 98^4827; to the Court of Appeal, Fourth Circuit, No(s). 2004-CM-0573, 2004-CA-0632, 2004-CA-0633.
Writ granted; appeal reinstated; remanded. Because appeals are favored in law, and especially given the unique procedural facts of this case, we reverse the court of appeal’s ruling dismissing relator’s *571appeal and remand for further proceedings.
TRAYLOR, J., recused.
KIMBALL, J., would deny the writ.